Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00142-CV

                                      Joe A. ZUNIGA,
                                          Appellant

                                             v.

THE CITY OF SAN ANTONIO, Acting By and Through its Agent City Public Service Board
                           d/b/a CPS Energy,
                                Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14216
                      Honorable Cathleen M. Stryker, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Joe A. Zuniga.

       SIGNED January 8, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice